DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered but they are not persuasive. Examiner has sent a second Non-Final Rejection to add claim objections and 112(b) rejections as well as a thorough prior art rejection upon further examination.
On pages 8-10 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues against the previous prior art rejection regarding independent Claim 1.  Specifically, Applicant argues that Nakatsuji et al., (“Nakatsuji”, US 2014/0183127), does not anticipate the claim because Nakatsuji allegedly does not disclose that a polyamide thin film layer is “covalently bonded to” the porous cellulose layer as in Claim 1.  Applicant argues that Nakatsuji does not explicitly state that the polyamide thin film layer is covalently bonded and that the process described by Nakatsuji ‘would not work’ because the interfacial polymerization procedure in Nakatsuji dissolves a secondary amine monomer in water and soaking it into the previously phase inversion formed support layer membrane and then dissolves an organic acid chloride (TMC) in an aqueous immiscible solvent and applying it to the surface of the membrane.  Applicant asserts that the reaction produces a thin nylon (polyamide) selective membrane and that the adhesion between this membrane and the support layer would “only be via hydrogen bonding” and if the support layer is hydrophilic then the membrane would “spontaneously delaminate”.  The Examiner notes however that first Applicant has not provided any evidence that such a procedure would in fact result in hydrogen bonding and that the membrane would spontaneously delaminate.  Furthermore, the Examiner notes that evidentiary reference Alsvik et al., (“Alsvik”, “Polyamide formation on a cellulose triacetate support for osmotic membranes: Effect of linking molecules on membrane performance”, Desalination, 312, 2-9, published 2013; Publication already provided by Applicant on October 11, 2021), clearly demonstrates that using an organic acid chloride such as TMC is a “linking molecule” and when applied in the process of forming a polyamide on a cellulose triacetate support, a covalent bond ensues between the polyamide and the cellulose, (See Abstract, Alsvik, “a linking molecule covalently bonds the polyamide (PA) active layer to the CTA [cellulose triacetate] support” and “linking molecules (trimesoyl chloride (TMC)”).  The Examiner points to Nakatsuji which uses the same components, TMC, and an acetic acid cellulose, which is analogous to cellulose acetate, (See paragraphs [0031] & [0028] & [0034], Nakatsuji), and notes that the same materials and interfacial polymerization would result in covalent bonding since TMC is known to be a linking molecule for producing covalent bonds.  The Examiner finds Applicant’s remarks here unpersuasive as a result.
Applicant continues to argue on the same topic on page 10, asserting that the claimed membrane and its process would result in covalently bonding the polyamide to the support, and that the procedure of Nakatsuji would not.  Examiner reiterates for the reasons above that Nakatsuji uses the same components, same procedure, and with evidentiary reference Alsvik, must produce said covalent bonding.  The Examiner finds this remark unpersuasive.
On page 10, Applicant also argues that Nakatsuji does not disclose the claimed pore size range ‘at an exposed surface of the porous cellulose layer that is distal to the fabric support layer’.  Applicant points to paragraph [0039] of Nakatsuji that a first layer that contacts with a substrate has fine pores of a pore size of 0.1 micron or more and 1 micron or less.  Applicant argues that this disclosed layer of Nakatsuji contacts the substrate rather than being distal to the substrate.  The Examiner notes that paragraph [0039] of Nakatsuji notes that the porous layers which are analogous to the cellulose layer here, (See paragraph [0028], Nakatsuji), may be multilayered such that a first and second porous layer are disposed between the substrate and the polyamide selective layer.  Even if the first layer directly contacts the substrate on one side/surface, it contains another inherent surface on the other side of the layer that is distal to this substrate with the same pore size range.  The Examiner takes the position that such a disclosure still reads upon the claim limitation for this reason.  Examiner finds Applicant’s remark here unpersuasive.
Applicant presents similar remarks for independent Claim 36, 14 & 28, as well as all of the dependent claims.  The Examiner reiterates the response above, maintaining that Nakatsuji still discloses the claim limitations in question.  These remarks are considered moot.



Claim Objections
Claim 2 is objected to because of the following informalities:  the limitation “the cellulose layer” on line 2 should be rewritten to read “the porous cellulose layer” for consistency type purposes.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the limitation “the membrane has” on line 3 should be rewritten to read “the membrane having” for consistency type purposes.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  the limitation “the cellulose layer” on lines 2-3 should be rewritten to read “the porous cellulose layer” for consistency type purposes.  Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  the limitation “the cellulose layer” on lines 14-15 should be rewritten to read “the porous cellulose layer” for consistency type purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “at least one ester” and “at least one carboxylic acid” on line 2 of the claim.  It is not clear if these limitations are the same limitations as on line 2 of Claim 3, or if they are different, new limitations altogether.  Examiner interprets them to be the same.
Claim 7 recites the limitation “a plurality of the esters” on line 2.  It is not clear based on the earlier recitation on line 2 of Claim 4, how many “esters” there are, and if they are the same “esters” as the “at least one ester” previously recited in Claim 4.  Examiner interprets them to be the same.
Claim 15 recites the limitation “at least one ester”, “at least one carboxylic acid”, “at least two carboxylic acid functional groups”.  It is not clear if these limitations are the same or different as the limitations recited on lines 2-3 of the claim, or if they are separate, different limitations altogether.  Examiner interprets them to be the same.
Claim 24 recites the limitation “a surface”.  It is not clear if this “surface” is the same “surface” already recited in Claim 14 or not. Examiner interprets them to be the same.
Claim 24 recites the limitation “the sheet”.  There is insufficient antecedent basis for this limitation.   Every other recitation of “porous cellulose sheet” would indicate that this limitation “the sheet” is different such that antecedent basis is lacking.
Claim 24 recites the limitation “the solution”.  It is not clear which “solution” this “solution” refers to, the first, second or third solution recited in Claim 14.  Examiner interprets it to be the first solution.
Claim 24 recites the limitation “an acid/amine cross-linker”.  It is not clear if this limitation is a different “acid/amine cross-linker” than that recited in Claim 14, or the same.  Examiner interprets them to be the same.
Claim 25 recites the limitation “a surface”. It is not clear if this “surface” is the same “surface” already recited in Claim 14 or not. Examiner interprets them to be the same.
Claim 27 recites the limitation “interfacial polymerization”. It is not clear if this “interfacial polymerization” is the same “interfacial polymerization” already recited in Claim 14 or not. Examiner interprets them to be the same.
Claim 29 recites the limitation “at least one ester”, “at least one carboxylic acid”, “at least two carboxylic acid functional groups”.  It is not clear if these limitations are the same or different as the limitations recited on lines 2-3 of the claim, or if they are separate, different limitations altogether.  Examiner interprets them to be the same.
Claim 35 recites the limitation “interfacial polymerization”. It is not clear if this “interfacial polymerization” is the same “interfacial polymerization” already recited in Claim 28 or not. Examiner interprets them to be the same.
Claim 38 recites the limitation “at least one ester”, “at least one carboxylic acid”, “at least two carboxylic acid functional groups” on lines 3-4.  It is not clear if these limitations are the same or different as the limitations recited on lines 2-3 of the claim, or if they are separate, different limitations altogether.  Examiner interprets them to be the same.
Claim 38 recites the limitation “a plurality of the esters” on line 14.  It is not clear based on the earlier recitations on line 2-4 of Claim 38, how many “esters” there are, and if they are the same “esters” as the “at least one ester” previously recited in Claim 38.  Examiner interprets them to be the same.
Claim 44 recites the limitation “the membrane” on line 3, 4, and 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10, 36, 37 & 44 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Nakatsuji et al., (“Nakatsuji”, US 2014/0183127), as evidenced by Alsvik et al., (“Alsvik”, “Polyamide formation on a cellulose triacetate support for osmotic membranes: Effect of linking molecules on membrane performance”, Desalination, 312, 2-9, published 2013; Publication already provided by Applicant on October 11, 2021).
Claims 1-3, 5, & 10 are directed to a membrane, an apparatus or device type invention group.
Regarding Claims 1-3, 5, & 10, Nakatsuji discloses a membrane, comprising:
a porous cellulose layer including at least one polymer of cellulose-ester repeating groups, (See paragraph [0028]; “acetic acid cellulose”, According to the instant Specification, the reaction of acetic acid with cellulose produces an acetate ester resulting in cellulose acetate, See paragraph [0027] & [0028], instant Specification); 
a polyamide thin film layer covalently bonded to the porous cellulose layer, (See paragraphs [0031] & [0028] & [0034]; as evidenced by Alsvik, providing a cellulose ester layer with a polyamide film using a linking molecule such as trimesoyl chloride results in a covalent bond between them, See Abstract, Alsvik, “a linking molecule covalently bonds the polyamide (PA) active layer to the CTA [cellulose triacetate] support” and “linking molecules (trimesoyl chloride (TMC)”); and 
a fabric support layer that supports the porous cellulose layer and the polyamide thin film layer, (See paragraph [0023]); 
wherein the porous cellulose layer has a pore size of about 30 nm to about 500 nm at an exposed surface of the porous cellulose layer that is distal to the fabric support layer, (See paragraph [0039]; Nakatsuji discloses a first layer with pore size of 0.1 micron or more to 1 micron or less, converting to 100 nanometers to 1,000 nanometers, anticipating the claimed range from 100 to 500 nm).
Additional Disclosures Included:
Claim 2: The membrane of claim 1, wherein the porous cellulose layer has a pore size of about 30 nm to about 2 µm at an interface between the cellulose layer and the fabric support layer, (See paragraph [0039]; Nakatsuji discloses a first layer with pore size of 0.1 micron or more to 1 micron or less, converting to 100 nanometers to 1 micron, anticipating the claimed range from 100 nm to 1 micron).
Claim 3: The membrane of claim 1, wherein the cellulose-ester repeating groups include cellulose and at least one ester of at least one carboxylic acid having one carboxylic acid functional group, (See paragraph [0028]; acetic acid cellulose).
Claim 5: The membrane of claim 3, wherein the at least one carboxylic acid having one carboxylic acid functional group is selected from the group consisting of acetic acid, propionic acid, butyric acid, pentanoic acid, hexanoic acid, heptanoic acid, octanoic acid, nonanoic acid, and decanoic acid, (See paragraph [0028]; acetic acid cellulose = “acetic acid”).
Claim 10: The membrane of claim 1, wherein the membrane includes at least one of the polyamide thin film layer having a thickness of about 10 nm to about 300 nm, the membrane has at least one of an A value of about 0.5 L/(m2-hr-bar) to about 2 L/(m2-hr-bar), a B value of about 0.05 L/(m2-hr) to about 0.2 L/(m2-hr), or an S value of about 100 µm to about 400 µm, (See paragraph [0079]; the substrate has a thickness of 200 microns).
Claims 36, 37 & 44 are directed to a membrane module, an apparatus or device type invention group.
Regarding Claims 36, 37 & 44, Nakatsuji discloses a membrane module, comprising: 
a tube; and 
a membrane sheet spirally wound around the tube, (See paragraph [0013]), the membrane sheet including: 
a porous cellulose layer including a polymer of cellulose-ester repeating groups and having a first surface and a second surface, (See paragraph [0028]; acetic acid cellulose); 
a polyamide thin film layer covalently bonded to the porous cellulose layer, (See paragraph [0031]); and 
a fabric support layer that supports the porous cellulose layer and the polyamide thin film layer, (See paragraph [0023]); 
wherein the porous cellulose layer has a pore size of about 30 nm to about 500 nm at an exposed surface of the porous cellulose layer, (See paragraph [0039]; Nakatsuji discloses a first layer with pore size of 0.1 micron or more to 1 micron or less, converting to 100 nanometers to 1,000 nanometers, anticipating the claimed range from 100 to 500 nm).
Additional Disclosures Included:
Claim 37: The membrane module of claim 36, wherein the porous cellulose layer has a pore size of about 30 nm to about 2 µm at an interface between the cellulose layer and the fabric support layer, (See paragraph [0039]; Nakatsuji discloses a first layer with pore size of 0.1 micron or more to 1 micron or less, converting to 100 nanometers to 1 micron, anticipating the claimed range from 100 nm to 1 micron).
Claim 44: The membrane module of claim 36, wherein the membrane module includes at least one of the polyamide thin film layer having a thickness of about 10 nm to about 300 nm, the membrane having an A value of about 0.5 L/(m2-hr-bar) to about 2 L/(m2-hr-bar), a B value of about 0.05 L/(m2-hr) to about 0.2 L/(m2-hr), or an S value of about 100 µm to about 400 µm, (See paragraph [0079]; the substrate has a thickness of 200 microns).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 7 & 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al., (“Nakatsuji”, US 2014/0183127), in view of Chi et al., (“Chi”, US 2015/0108061).
Claims 4, 6, & 7 are directed to a membrane, an apparatus or device type invention group.
Regarding Claims 4, 6 & 7, Nakatsuji discloses the membrane of claim 3, wherein at least a portion of the cellulose- ester repeating groups further include at least one ester of at least one carboxylic acid having at least one carboxylic acid functional group, (See paragraph [0028], “acetic acid”), but does not explicitly disclose at least two carboxylic acid functional groups.
Chi discloses a membrane with at least a second carboxylic acid functional group, (See paragraph [0085] & [0090], Chi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of Nakatsuji by incorporating at least two carboxylic acid functional groups as in Chi in order to provide “a hydrophilic compound [that] is further added to the aqueous solution containing polyfunctional amine” to produce “an interfacial polymerization reaction…to form a polyamide layer with enhanced contamination resistance”, (See paragraph [0085], Chi).
Additional Disclosures Included: 
Claim 6: The membrane of claim 4, wherein the at least one carboxylic acid having at least two carboxylic acid functional groups is selected from the group consisting of propanedioic acid, butanedioic acid, pentanedioic acid, hexanedioic acid, heptanedioic acid, octanedioic acid, nonanedioic acid, decanedioic acid, (E)-butenedioic acid, pent-2-enedioic acid, malic acid, tartronic acid, tartaric acid, aspartic acid, and glutamic acid, (See paragraphs [0085] & [0090], Chi).
Claim 7: The membrane of claim 4, wherein the at least one carboxylic acid having at least two carboxylic acid functional groups includes a plurality of the esters that are positioned at an interface between the porous cellulose layer and the polyamide thin film layer, (See paragraph [0028], Nakatsuji; and See paragraphs [0074] & [0090], Chi).
Regarding Claim 38, Nakatsuji discloses the membrane module of claim 36, wherein: the porous cellulose layer includes polymers of cellulose, at least one ester of at least one carboxylic acid having one carboxylic acid functional group, (See paragraph [0028], “acetic acid”), and at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups; the at least one carboxylic acid having one carboxylic acid functional group is selected from the group consisting of acetic acid, propionic acid, butyric acid, pentanoic acid, hexanoic acid, heptanoic acid, octanoic acid, nonanoic acid, and decanoic acid, (See paragraph [0028], “acetic acid”); and the at least one carboxylic acid having at least two carboxylic acid functional groups includes at least one of: being selected from the group consisting of propanedioic acid, butanedioic acid, pentanedioic acid, hexanedioic acid, heptanedioic acid, octanedioic acid, nonanedioic acid, decanedioic acid, (E)-butenedioic acid, pent-2-enedioic acid, malic acid, tartronic acid, tartaric acid, aspartic acid, and glutamic acid; or a plurality of the esters that are positioned at an interface between the cellulose layer and the polyamide thin film layer.
Nakatsuji does not disclose at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups or the at least one carboxylic acid having at least two carboxylic acid functional groups includes at least one of: being selected from the group consisting of propanedioic acid, butanedioic acid, pentanedioic acid, hexanedioic acid, heptanedioic acid, octanedioic acid, nonanedioic acid, decanedioic acid, (E)-butenedioic acid, pent-2-enedioic acid, malic acid, tartronic acid, tartaric acid, aspartic acid, and glutamic acid, or a plurality of the esters that are positioned at an interface between the cellulose layer and the polyamide thin film layer.
Chi discloses at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups or the at least one carboxylic acid having at least two carboxylic acid functional groups includes at least one of: being selected from the group consisting of propanedioic acid, butanedioic acid, pentanedioic acid, hexanedioic acid, heptanedioic acid, octanedioic acid, nonanedioic acid, decanedioic acid, (E)-butenedioic acid, pent-2-enedioic acid, malic acid, tartronic acid, tartaric acid, aspartic acid, and glutamic acid, or a plurality of the esters that are positioned at an interface between the cellulose layer and the polyamide thin film layer, (See paragraphs [0085] & [0090], Chi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of Nakatsuji by incorporating at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups or the at least one carboxylic acid having at least two carboxylic acid functional groups includes at least one of: being selected from the group consisting of propanedioic acid, butanedioic acid, pentanedioic acid, hexanedioic acid, heptanedioic acid, octanedioic acid, nonanedioic acid, decanedioic acid, (E)-butenedioic acid, pent-2-enedioic acid, malic acid, tartronic acid, tartaric acid, aspartic acid, and glutamic acid, or a plurality of the esters that are positioned at an interface between the cellulose layer and the polyamide thin film layer as in Chi in order to provide “a hydrophilic compound [that] is further added to the aqueous solution containing polyfunctional amine” to produce “an interfacial polymerization reaction…to form a polyamide layer with enhanced contamination resistance”, (See paragraph [0085], Chi).
Claims 8 & 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al., (“Nakatsuji”, US 2014/0183127), in view of Hoek et al., (“Hoek”, US 2010/0224555).
Claim 8 is directed to a membrane, an apparatus or device type invention group.
Regarding Claim 8, Nakatsuji discloses the membrane of claim 1, wherein the cellulose-ester repeating groups include an ester, (See paragraph [0028]; “acetic acid cellulose”, According to the instant Specification, the reaction of acetic acid with cellulose produces an acetate ester resulting in cellulose acetate, See paragraph [0027] & [0028], instant Specification), but does not disclose a plurality of malate esters.
Hoek discloses a membrane that uses malic acid that would produce a plurality of malate esters, (See paragraph [0310], Hoek; According to the instant Specification when reacting one group of cellulose with one group of malic acid, a malate ester results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of Nakatsuji by incorporating a plurality of malate esters as in Hoek in order to provide a certain cross-linking agent that results in a “thin film…membrane [that] possesses superior flux, rejection, and fouling resistance”, (See paragraph [0310], Hoek).
Claim 42 is directed to a membrane module, an apparatus or device type invention group.
Regarding Claim 42, Nakatsuji discloses the membrane module of claim 36, wherein the porous cellulose layer includes an ester, (See paragraph [0028]; “acetic acid cellulose”, According to the instant Specification, the reaction of acetic acid with cellulose produces an acetate ester resulting in cellulose acetate, See paragraph [0027] & [0028], instant Specification), but does not disclose a plurality of malate esters.
Hoek discloses a membrane that uses malic acid that would produce a plurality of malate esters, (See paragraph [0310], Hoek; According to the instant Specification when reacting one group of cellulose with one group of malic acid, a malate ester results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane module of Nakatsuji by incorporating a plurality of malate esters as in Hoek in order to provide a certain cross-linking agent that results in a “thin film…membrane [that] possesses superior flux, rejection, and fouling resistance”, (See paragraph [0310], Hoek).
Claims 9, 14, 17, 22, 25-28, 31, & 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al., (“Nakatsuji”, US 2014/0183127), in view of Diallo et al., (“Diallo”, US 2013/0112618).
Claim 9 is directed to a membrane, an apparatus or device type invention group.
Regarding Claim 9, Nakatsuji discloses the membrane of claim 1, wherein the polyamide thin film layer is covalently bonded to the porous cellulose layer by contacting the porous cellulose layer with a second solution including a multifunctional amine, and a third solution including an acyl halide, (See paragraph [0040]).
Nakatsuji does not disclose a first solution including an acid/amine cross linker.
Diallo discloses a membrane, (See Abstract, Diallo), with a first solution including an acid/amine cross linker, (See paragraph [0177] & [0180], Diallo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the membrane of Nakatsuji by incorporating a first solution including an acid/amine cross linker as in Diallo because “if the porous polymer support is functionalized with carboxylic acids and the…component is functionalized with amines”, then cross linking agents can comprise reagents suitable for directly coupling of the amine and the carboxylic acid can be used…to form an amide bond”, (See paragraph [0177], Diallo), since “functionalization can further be selected based on which type of covalent linkage is to be used to attach the…component to the porous polymer support” such as for a “component comprising primary or secondary amines”, (See paragraph [0178], Diallo).
Claims 14, 17, 22, & 25-27 is directed to a method of manufacturing a membrane, a method type invention group.
Regarding Claims 14, 17, 22, & 25-27, Naktasuji discloses a method of manufacturing a membrane, (See Abstract, Nakatsuji), the method comprising: providing a porous cellulose sheet including at least one polymer of cellulose-ester repeating groups, (See paragraph [0028]; “acetic acid cellulose”, According to the instant Specification, the reaction of acetic acid with cellulose produces an acetate ester resulting in cellulose acetate, See paragraph [0027] & [0028], instant Specification); contacting the porous cellulose sheet with a second solution including a multifunctional amine, (See paragraph [0040]); contacting the porous cellulose sheet with a third solution including an acyl halide, (See paragraph [0040]); and allowing interfacial polymerization at least in part between amine sites on a surface of the porous cellulose sheet and the acyl halide to produce a polyamide layer covalently bonded to the porous cellulose sheet, (See paragraphs [0031] & [0028] & [0034]; as evidenced by Alsvik, providing a cellulose ester layer with a polyamide film using a linking molecule such as trimesoyl chloride results in a covalent bond between them, See Abstract, Alsvik, “a linking molecule covalently bonds the polyamide (PA) active layer to the CTA [cellulose triacetate] support” and “linking molecules (trimesoyl chloride (TMC)”).
Nakatsuji does not disclose contacting the porous cellulose sheet with a first solution including an acid/amine cross- linker.
Diallo discloses a method of making a membrane, (See Abstract, Diallo), contacting a porous polymeric sheet with a first solution including an acid/amine cross- linker, (See paragraph [0177], & [0180] Diallo ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of making a membrane of Nakatsuji by incorporating contacting the porous cellulose sheet with a first solution including an acid/amine cross- linker as in Diallo because “if the porous polymer support is functionalized with carboxylic acids and the…component is functionalized with amines”, then cross linking agents can comprise reagents suitable for directly coupling of the amine and the carboxylic acid can be used…to form an amide bond”, (See paragraph [0177], Diallo), since “functionalization can further be selected based on which type of covalent linkage is to be used to attach the…component to the porous polymer support” such as for a “component comprising primary or secondary amines”, (See paragraph [0178], Diallo).
Additional Disclosures Included:
Claim 17: The method of claim 14, further comprising at least one of the acid/amine cross-linker including dicyclohexylcarbodiimide, the first solution including an organic solvent, the multifunctional amine including at least one of a primary amine or phenylenediamine, the second solution being aqueous, or the third solution including an organic solvent, (See paragraph [0177], Diallo).
Claim 22: The method of claim 14, wherein the acyl halide includes 1,3,5- trimesoyl chloride, (See paragraph [0034], Nakatsuji, trimesoyl chloride is “TMC” as evidenced by Alsvik (See Abstract of Alsvik)).
Claim 25: The method of claim 14, further comprising allowing the acid/amine cross-linker to react with ester groups on a surface of the porous cellulose sheet to form acid- linker groups on the surface of the porous cellulose sheet, (See paragraph [0177] & [0178], Diallo).
Claim 26: The method of claim 25, further comprising allowing the multifunctional amine to react with the acid-linker groups to form acid-amine sites on the surface of the porous cellulose sheet, (See paragraph [0177] & [0178], Diallo; and See paragraph [0040], Nakatsuji).
Claim 27: The method of claim 14, further comprising allowing interfacial polymerization between the second solution and the third solution, (See paragraph [0040] & [0031], Nakatsuji), to produce the polyamide layer having a thickness of about 10 nm to about 300 nm, (See paragraph [0011] & [0038], Nakatsuji; Nakatsuji anticipates the claimed range from 14 to 22 nm).
Claim 28, 31 & 35 are directed to a method of manufacturing a membrane, a method type invention group.
Regarding Claim 28, 31, & 35, Nakatsuji discloses a method of manufacturing a membrane, (See Abstract, Nakatsuji), the method comprising: providing a porous cellulose sheet including at least one polymer of cellulose-ester repeating groups, (See paragraph [0028]; “acetic acid cellulose”, According to the instant Specification, the reaction of acetic acid with cellulose produces an acetate ester resulting in cellulose acetate, See paragraph [0027] & [0028], instant Specification); contacting the porous cellulose sheet with a first solution including an acid/amine cross- linker and a multifunctional amine, (See paragraph [0031] & [0040]); contacting the porous cellulose sheet with a second solution including an acyl halide, (See paragraph [0031] & [0040]); and allowing interfacial polymerization at least in part between amine sites on a surface of the porous cellulose sheet and the acyl halide to produce a polyamide layer covalently bonded to the porous cellulose sheet, (See paragraph [0031] & [0040]).
Nakatsuji does not disclose an acid/amine cross- linker.
Diallo discloses a method of making a membrane, (See Abstract, Diallo), with an acid/amine cross- linker, (See paragraph [0177], & [0180], Diallo ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of making a membrane of Nakatsuji by incorporating an acid/amine cross- linker as in Diallo because “if the porous polymer support is functionalized with carboxylic acids and the…component is functionalized with amines”, then cross linking agents can comprise reagents suitable for directly coupling of the amine and the carboxylic acid can be used…to form an amide bond”, (See paragraph [0177], Diallo), since “functionalization can further be selected based on which type of covalent linkage is to be used to attach the…component to the porous polymer support” such as for a “component comprising primary or secondary amines”, (See paragraph [0178], Diallo).
Additional Disclosures Included:
Claim 31: The method of claim 28, further comprising at least one of the acid/amine cross-linker including 1-ethyl-3-3-(3-dimethylaminopropyl)carbodiimide hydrochloride, the first solution being aqueous, the multifunctional amine including phenylenediamine, the second solution including an organic solvent, (See paragraph [0033], Nakatsuji).
Claim 35: The method of claim 28, further comprising allowing interfacial polymerization between the first solution and the second solution, (See paragraph [0040] & [0031], Nakatsuji), to produce the polyamide layer having a thickness of about 10 nm to about 300 nm, (See paragraph [0011] & [0038], Nakatsuji; Nakatsuji anticipates the claimed range from 14 to 22 nm)
Claims 15 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al., (“Nakatsuji”, US 2014/0183127), in view of Diallo et al., (“Diallo”, US 2013/0112618), in further view of Chi et al., (“Chi”, US 2015/0108061).
Claim 15 is directed to a method of manufacturing a membrane, a method type invention group.
Regarding Claim 15, modified Nakatsuji discloses the method of claim 14, wherein: the porous cellulose sheet includes cellulose and at least one ester of at least one carboxylic acid having one carboxylic acid functional group, (See paragraph [0028], ‘acetic acid’, Nakatsuji); but does not disclose at least a portion of the cellulose-ester repeating groups further include at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups.
Chi discloses a membrane with at least a second carboxylic acid functional group, (See paragraph [0085] & [0090], Chi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Nakatsuji by incorporating at least a portion of the cellulose-ester repeating groups further include at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups as in Chi in order to provide “a hydrophilic compound [that] is further added to the aqueous solution containing polyfunctional amine” to produce “an interfacial polymerization reaction…to form a polyamide layer with enhanced contamination resistance”, (See paragraph [0085], Chi).
Claim 29 is directed to a method of manufacturing a membrane, a method type invention group.
Regarding Claim 29, modified Nakatsuji discloses the method of claim 28, wherein: the porous cellulose sheet includes cellulose and at least one ester of at least one carboxylic acid having one carboxylic acid functional group, (See paragraph [0028], ‘acetic acid’, Nakatsuji); but does not disclose at least a portion of the cellulose-ester repeating groups further include at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups.
Chi discloses a membrane with at least a second carboxylic acid functional group, (See paragraph [0085] & [0090], Chi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Nakatsuji by incorporating at least a portion of the cellulose-ester repeating groups further include at least one ester of at least one carboxylic acid having at least two carboxylic acid functional groups as in Chi in order to provide “a hydrophilic compound [that] is further added to the aqueous solution containing polyfunctional amine” to produce “an interfacial polymerization reaction…to form a polyamide layer with enhanced contamination resistance”, (See paragraph [0085], Chi).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuji et al., (“Nakatsuji”, US 2014/0183127), in view of Diallo et al., (“Diallo”, US 2013/0112618), in further view of Chu et al., (“Chu”, US 2009/0078640).
Claim 24 is directed to a method of manufacturing a membrane, a method type invention group.
Regarding Claim 24, modified Nakatsuji discloses the method of claim 14, but does not disclose further comprising removing water from a surface of the porous cellulose sheet prior to contacting the sheet with the solution including an acid/amine cross-linker.
Chu discloses a method further comprising removing water from a surface of the porous cellulose sheet prior to contacting the sheet with the solution including an acid/amine cross-linker, (See paragraph [0101] & [0010], Chu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Nakatsuji by incorporating further comprising removing water from a surface of the porous cellulose sheet prior to contacting the sheet with the solution including an acid/amine cross-linker because “coating the cellulose…solution onto the porous support” produces a “resulting membrane [that] can then be dried”, (See paragraph [0101], Chu), before application of a polyamide coating via interfacial polymerization, (See paragraph [0010], Chu).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/          Primary Examiner, Art Unit 1779